 

FlLED

JAN 11'12019

 

AO 2453 (CASDRev. 02/18) Judgment in a Criminal Case

 

 

 

 

 

 

UNITED STATES DISTRICT Co RT

CLEHK US DlSTFi C
soUTHERN DISTRICT oF CALIFORNI §§uteea~ premium 'o§ §EH§§HN»A
l

 

 

 

 

 

DEPUTY
UNITED sTATEs 0F AMERICA JUDGMENT IN A cRIMlNAU/C“ASE
V_ (For Offenses Committed On or After November l, 1987)
LUIs sALvADoR HERNANDEz-ARELLANO (1) CES€ N“mb€“ 139R5097'CAB
WILLIAM R. BURGENER
Defendant’s Attomey
REG|sTRATloN No. 80656298
\:| _
THE DEFENDANT:
pleaded guilty to count(s)
Accordingly, the defendant is adiudged guilty of such count(s), which involve the following offense(s):
Count
Title & Section Nature of Offense Number(s}
18 USC 1544 MISUSE OF PASSPORT l
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

l:l The defendant has been found not guilty on count(s)

 

[:l Count(s) dismissed on the motion of the United States.

 

m Assessment: $100.00 - Waived

JVTA Assessment*: $
5 _
*Justice for Victims of Trafflcking Act of 201 5. Pub. L. No. l 14-22.
No fine l:l Forfeiture pursuant to order filed , included herein.
IT lS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

 

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

18CR5097-CAB

AO 245B (CASD Rev. 02/18) .ludgment in a Criminal Case

 

DEFENDANT: LUIS SALVADOR HERNANDEZ-ARELLANO (l) Judgment - Page 2 of 2
CASE NUMBER: lSCR5097-CAB

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a tenn of:
TIME SERVED (74 DAYS)..

l:| Sentence imposed pursuant to Title 8 USC Section 1326(b).
E| The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marsha] for this district:
l:l at A.M. on

 

|:| as notified by the United States Marshal.

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before
l:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on tO

at , With a certified copy of this judgment

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

ISCR5097-CAB

